Citation Nr: 0119725	
Decision Date: 07/31/01    Archive Date: 08/07/01

DOCKET NO.  99-08 640A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for ocular 
hypertension, as secondary to service-connected 
schizophrenia.

2.  Entitlement to service connection for blindness, as 
secondary to service-connected schizophrenia.

3.  Entitlement to restoration of a 30 percent disability 
evaluation for Parkinson's disease.

4.  Entitlement to restoration of a 50 percent disability 
evaluation for dysphagia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

R. M. Panarella, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1974 to November 
1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the March 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio (RO).

As a preliminary matter, the Board observes that the veteran 
filed a claim of entitlement to service connection for 
glaucoma in November 2000.  As this issue has not been 
prepared for appellate review, the Board refers it to the RO 
for all appropriate development and adjudication.

In November 1998, the Board remanded to the RO the issues of 
whether the veteran had filed timely substantive appeals for 
service connection for blindness and an increased rating for 
Parkinson's disease.  In a January 1999 Supplemental 
Statement of the Case, the RO determined that the veteran had 
not submitted timely substantive appeals of the 
aforementioned issues.  The veteran did not express 
disagreement with this finding.  The issue of timeliness of a 
substantive appeal is a separately appealable issue.  
38 C.F.R. § 19.34 (2000).  Therefore, as the veteran did not 
appeal the findings of untimeliness, the issues are not 
presently before the Board.



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  There is no competent evidence that the veteran's ocular 
hypertension is related to his service-connected 
schizophrenia.

3.  The preponderance of the evidence establishes that the 
veteran is not blind and there is no competent evidence that 
the veteran's alleged blindness is related to his service-
connected schizophrenia.

4.  The veteran exhibits no current residuals of Parkinson's 
disease.

5.  The veteran's dysphagia is moderately disabling and he is 
capable of eating pureed and soft foods.


CONCLUSIONS OF LAW

1.  Ocular hypertension is not related to or aggravated by 
service-connected schizophrenia.  Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 
38 U.S.C.A. §§ 1101, 1110 (West 1991 & Supp. 2000); 38 C.F.R. 
§§ 3.102, 3.303, 3.310 (2000).  

2.  Blindness is not related to or aggravated by service-
connected schizophrenia.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 U.S.C.A. 
§§ 1101, 1110 (West 1991 & Supp. 2000); 38 C.F.R. §§ 3.102, 
3.303, 3.310 (2000).  

3.  The criteria for restoration of a 30 percent evaluation 
for Parkinson's disease have not been met.  U.S.C.A. §§ 1155, 
5107 (West 1991 & Supp. 2000); 38 C.F.R. §§ 3.344(c), 4.124a, 
Diagnostic Code 8004 (2000).

4.  The criteria for restoration of a 50 percent evaluation 
for dysphagia have not been met.  U.S.C.A. §§ 1155, 5107 
(West 1991 & Supp. 2000); 38 C.F.R. §§ 3.344(c), 4.114, 
Diagnostic Code 7203 (2000).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Service Connection

The veteran contends that he suffers from ocular hypertension 
and blindness due to his service-connected schizophrenia.  
Specifically, he alleges that drugs prescribed for his 
schizophrenia led to his visual difficulties.  As a 
preliminary matter, the Board notes that, effective November 
9, 2000, the Veterans Claims Assistance Act of 2000, was 
signed into law.  See Pub. L. No. 106-475, 114 Stat. 2096 
(2000) ("VCAA").  This law sets forth requirements for 
assisting a claimant in developing the facts pertinent to his 
claim.  The Board finds that even though this law was enacted 
during the pendency of this appeal, and thus, has not been 
considered by the RO, there is no prejudice to the veteran in 
proceeding with this appeal.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (when the Board addresses a matter not 
addressed by the RO, the Board must provide an adequate 
statement of reasons and bases as to why there is no 
prejudice to the veteran).  

The Board finds that the veteran was provided with adequate 
notice and assistance as to the evidence needed to 
substantiate his claims.  The veteran was notified by letter, 
rating decision, statement of the case, and supplemental 
statement of the case of the evidence needed to support his 
claims.  The RO made satisfactory efforts to ensure that all 
relevant evidence was associated with the claims file, and 
the claims file contains numerous VA clinical records, VA 
medical opinions, and VA examinations, as well as private 
medical reports.  In short, the Board concludes that the duty 
to assist has been satisfied, as well as the duty to notify 
the veteran of the evidence needed to substantiate his 
claims, and the Board will proceed with appellate disposition 
on the merits.

According to the law, service connection will be granted if 
it is shown that a veteran has a disability resulting from an 
injury or disease contracted in the line of duty, or for 
aggravation of a preexisting injury or disease.  38 U.S.C.A. 
§ 1110 (West 1991 & Supp. 2000); 38 C.F.R. § 3.303 (2000).  
Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury.  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992). 

In addition, service connection may be granted for disability 
shown to be proximately due to or the result of a service-
connected disorder.  38 C.F.R. § 3.310(a) (2000).  This 
regulation has been interpreted by the United States Court of 
Appeals for Veterans Claims (Court) to allow service 
connection for a disorder which is either caused or 
aggravated by a service-connected disorder.  Any additional 
disability resulting from the aggravation of a non-service 
connected condition by a service-connected condition is 
compensable under 38 C.F.R. § 3.310(a).  When service 
connection is established for a secondary disorder, the 
secondary disorder is considered part of the original 
disorder.  The term "disability" as used in 38 U.S.C.A. 
§ 1110 (West 1991), refers to impairment of earning capacity, 
and such definition mandates that any additional impairment 
of earning capacity resulting from a service-connected 
disability, regardless whether the additional impairment is 
itself a separate disease or injury caused by the service- 
connected disability, shall be compensated.  See Allen v. 
Brown, 7 Vet. App. 439, 448-49 (1995).

In relation to the present appeal, the veteran's service 
medical records contain no findings of blindness or ocular 
hypertension.  Likewise, VA clinical and inpatient records 
contain no findings or complaints related to blindness or 
ocular hypertension until 1994.  In January 1994, an 
ophthalmology examination found 20/300 visual acuity and the 
veteran did not appreciate an increase in visual acuity with 
any change in lenses.  He was assessed with resolved internal 
hordeolum, right eye, pseudophakia with posterior implant, 
left eye, diplopia secondary to cerebral vascular accident, 
ocular pigmentation secondary to phenothiazine use, right 
eye, mild cataract, right eye, and refractive error, both 
eyes.  In February 1994, the veteran complained of decreased 
and hazy vision.

In April 1994, it was noted that the veteran had decreased 
vision of both eyes secondary to unknown etiology.  During an 
ophthalmology consultation in May 1994, the veteran 
complained of blurry vision, photophakia, double vision, and 
dry eyes.  Examination documented 20/400 visual acuity for 
both eyes and the results of an MRI were negative.  It was 
noted that the veteran's history was vague and confusing, and 
that he requested a letter in order to obtain VA aid and 
attendance benefits. 

The veteran attended the Blind Rehabilitation Program from 
June to July 1995.  A June 1995 visual skills evaluation 
diagnosed the veteran with optic atrophy.  Distant unaided 
vision was recorded as 20/360 for both eyes and distant with 
subjective refraction was 20/160 for both eyes.  The veteran 
was capable of reading 1.0M print.  The veteran was 
prescribed corrective lenses, a monocular, and a pocket 
magnifier.  He was also assessed with allergic conjunctivitis 
with mild superficial keratitis of the left eye.

In an October 1995 statement, a physician stated that he had 
reviewed the veteran's medical records and believed that the 
veteran's visual impairment was not due to an organic 
disease, but was either malingering or a hysterical loss of 
vision.  A December 1995 VA aid and attendance examination 
noted a diagnosis of legal blindness but contained no 
objective findings.  Likewise, various VA outpatient records 
continued to refer to a diagnosis of legal blindness, with no 
objective findings.  In January 1996, the veteran's VA 
psychiatrist wrote that "the patient requests that I make 
the following statement that due to his illegal drug use in 
the service and the medications that he has taken over the 
past 20 years may possibly be linked to his blindness."

During a May 1996 VA examination, the veteran claimed that he 
was legally blind.  The examiner noted that in September 
1995, the most recent ophthalmology clinic examination, the 
veteran was found to have 20/50 and 20/80 as best corrected 
vision.  He also had approximately 10 percent central vision 
in each eye but the validity of the examination was 
questioned.  Present examination of the eyes showed an 
abnormality of the pupil of the left eye and a cataract of 
the right eye.  During the examination, the veteran was able 
to remove a part of his oxygen tank that measured 
approximately one centimeter in diameter.  The examiner 
diagnosed the veteran with visual impairment, stating that 
his vision was compromised, but that there was a question as 
to the extent of the impairment.

An August 1996 outpatient entry identified legal blindness as 
a diagnosis and noted that it was written at the veteran's 
request.  A July 1997 letter from a VA nurse was also written 
at the veteran's request.  She discussed his need for aid and 
attendance and mentioned that he was legally blind.  During a 
VA examination in May 1998, it was stated that the veteran 
was legally blind; however, no objective findings were made.

In February 1998, the veteran phoned a physician and asked 
whether any of the medications he used could cause loss of 
peripheral vision.  The physician reviewed the medical 
records and found no evidence that the veteran's vision loss 
was due to medication.  Rather, he remarked that the general 
consensus was that malingering or hysteria was the cause.  
From June through November 1999, the veteran was assessed 
with several visual disorders, including probable 
toxic/nutritional amblyopia, both eyes, corneal guttata, both 
eyes, pseudophakia, left eye, ocular hypertension, left eye, 
and previous Thorazine with stellate cataract, right eye. 

In August 1999, the veteran requested that another physician 
state that his use of neuroleptic drugs had caused blindness.  
The doctor stated that he could not make such a statement 
because it was incorrect.  During a November 1999 
ophthalmology examination, the examiner stated that the 
veteran's ocular health showed no reason for a visual field 
deficit; therefore, he was not considered legally blind.  She 
stated that the veteran's visual examinations were adequate 
and that further evaluation in the eye clinic was 
unnecessary.

At a VA examination in January 2000, the examiner thoroughly 
reviewed the veteran's medical records and previous 
ophthalmology examinations.  He observed that a dilated 
fundus examination performed by a retinal specialist had 
revealed a normal retinal examination with no signs of 
toxicity from Thorazine use.  Visual field examinations were 
inconsistent over time, with the most recent showing 
restricted visual fields of 10 degrees without apparent 
cause.  A consultation with a neurologist identified no 
lesions that would account for visual loss.  In September 
1999, the veteran had a full examination with visual acuities 
of 20/1100 for both eyes.  In addition, ocular hypertension 
was noted in the left eye.  

Since that time, visual acuity had been much better.  In 
November 1999, the veteran's best corrected visual acuities 
were 20/25 for the right eye and 20/40 for the left eye.  
Pinhole visual acuity for both eyes was 20/30.  The examiner 
found that the unilateral diagnosis of ocular hypertension 
could not be related to Thorazine use.  Furthermore, based on 
the lack of objective evidence of the veteran's loss of 
vision and the inconsistency of the examination findings, the 
examiner concurred with the diagnosis of malingering.

In an August 2000 letter, Kevin Watt, M.D., stated that the 
veteran had a large angle exotropia at distance and near, a 
cataract of the right eye, and an intraocular lens of the 
left eye.  Intraocular pressure was normal, the optic nerve 
was pale bilaterally, and the retina had no evidence of 
pigmentary clumping.  Dr. Watt stated that the veteran 
questioned whether Mellaril had decreased his vision.  Dr. 
Watt believed that it was possible but he was unsure of the 
duration that the veteran had used Mellaril.  

A July 2001 letter from Edward R. Thomas, M.D., stated that 
the veteran's best corrected vision that month was 20/400 in 
each eye.  He also had mild ptosis of each eyelid, 20 
diopters of exotropia, and open angle glaucoma.  There was 
evidence of previous cataract surgery of the left eye and an 
early cataract of the right eye.  Dr. Thomas stated that the 
veteran appeared to be legally blind.

Based upon the aforementioned evidence, the Board finds that 
a preponderance of the evidence is against service connection 
for blindness and ocular hypertension.  Although the veteran 
has been diagnosed with legal blindness on several occasions, 
a preponderance of the evidence establishes that he, in fact, 
is not currently blind.  The numerous clinical notes reveal 
that the veteran had extremely inconsistent findings of 
visual acuity and visual field.  As early as October 1995, a 
VA physician reviewed these findings and stated that the 
veteran's visual impairment was not due to an organic 
disease, but was either malingering or a hysterical loss of 
vision.  The May 1996 VA examiner also found the veteran's 
extent of visual loss to be questionable.

Notably, the November 1999 VA examiner stated that the 
veteran's ocular health showed no reason for a visual field 
deficit and that he was not legally blind.  Finally, and most 
persuasively, the VA examiner in January 2000 extensively 
reviewed the record and provided clear medical reasoning for 
his conclusion that the veteran was not blind.  Therefore, 
the Board finds that these medical opinions outweigh the 
various diagnoses of legal blindness contained in the record.  
The diagnoses of blindness were often based on history, were 
not supported by objective findings, and did not take into 
account the numerous inconsistencies of record.

In addition, the record contains no medical opinion that the 
veteran's alleged blindness is due to the medication he used 
for his service-connected schizophrenia.  The record contains 
numerous notations by medical providers that the veteran 
requested such an opinion in order to acquire additional VA 
benefits.  However, no medical professional offered an 
opinion that it was at least as likely as not that the 
alleged blindness was related to medication used for 
schizophrenia.  In fact, most of the physicians refused to 
make such a statement because it was incorrect.

In short, as the veteran is not blind, service connection 
cannot be granted in the absence of a present disability.  In 
addition, even if the alleged blindness were present, the 
record contains no medical opinion relating the blindness to 
the service-connected schizophrenia.  Accordingly, the 
benefit sought on appeal must be denied.

As to the veteran's claim for ocular hypertension, the Board 
acknowledges that the veteran was recently diagnosed with the 
disorder.  However, the record is devoid of any medical 
evidence linking ocular hypertension to the service-connected 
schizophrenia.  In fact, the January 2000 examiner 
specifically found that a unilateral diagnosis of ocular 
hypertension could not be related to Thorazine use.  
Therefore, service connection for ocular hypertension is also 
denied. 

II. RESTORATION

This appeal arises out of the veteran's disagreement with the 
decision to reduce the disability ratings for his service-
connected Parkinson's disease and dysphagia.  A review of the 
history of this appeal is as follows.  In a May 1997 rating 
decision, the RO awarded the veteran service connection for 
Parkinson's disease, as secondary to his service-connected 
schizophrenia, and assigned a 30 percent disability 
evaluation effective from October 1996.  In a January 1998 
rating decision, the RO awarded the veteran service 
connection for dysphagia, as secondary to his service-
connected Parkinson's disease, and assigned a 30 percent 
disability evaluation effective from September 1997.

By rating decision dated April 1999, the RO increased the 
assigned rating for dysphagia to 50 percent effective from 
March 1999.  In a March 2000 rating decision, the RO reduced 
the disability rating for Parkinson's disease from 30 percent 
to zero percent, and for dysphagia from 50 percent to 30 
percent, effective June 2000.  The veteran appealed these 
reductions.

The Board observes that, as these reductions did not result 
in a reduction or discontinuance of compensation payments 
currently being made, the requirements of 38 C.F.R. 
§ 3.105(e), such as notification of the right to submit 
additional evidence and to have a personal hearing, are not 
for application.  Therefore, the remaining question is 
whether the reductions were proper pursuant to 38 C.F.R. 
§ 3.344 (2000).

According to the law, in order for VA to reduce certain 
service-connected disability ratings which have continued for 
5 years or more at the same level, the requirements of 38 
C.F.R. § 3.344(a) and (b) must be satisfied, such that there 
must be evidence of material improvement that is reasonably 
certain to be maintained, and if there is any doubt, the 
rating in effect will continue.  However, for disability 
ratings in effect for less than 5 years, as in the present 
case, the provisions of 38 C.F.R. § 3.344(a) and (b) are not 
applicable.  The duration of a rating is measured from the 
effective date assigned that rating until the effective date 
of the actual reduction.  See Brown v. Brown, 5 Vet. App. 
413, 418 (1993).

The Court has held in Brown, that based on 38 C.F.R. § 4.13, 
in any rating reduction case it must be ascertained, based 
upon a review of the entire recorded history of the 
condition, whether the evidence reflects an actual change in 
the disability and whether the examination reports reflecting 
such change are based upon thorough examinations.  See Brown, 
5 Vet. App. at 420-421.  Additionally, in any rating 
reduction case not only must it be determined that an 
improvement in a disability has actually occurred, but that 
such improvement reflects improvement in ability to function 
under ordinary conditions of life and work.  Id., see 38 
C.F.R. §§ 4.2, 4.10.  Furthermore, a claim as to whether a 
rating reduction was proper must be resolved in the veteran's 
favor unless the Board concludes that the preponderance of 
the evidence supports a finding of improvement in the 
disability picture.  Id., citing Gilbert v. Derwinski, 1 Vet. 
App. 49, 58 (1990).  The Board emphasizes that a rating 
reduction case focuses on the propriety of a rating 
reduction, and is not the same as an increased rating issue.  
Id., citing Peyton v. Derwinski, 1 Vet. App. 282, 286 (1991).

The RO reduced the veteran's disability evaluations based on 
a January 2000 VA examination and recent VA treatment 
records.  As to the Parkinson's disease, a November 1999 
report documented that the veteran's medication change had 
helped his tremors and that he had no resting tremor.  He was 
assessed with drug-induced Parkinsonian tremor, well 
controlled.

During the VA examination in January 2000, the veteran 
reported that he had no migraines, tics, chorea, or coliform 
type symptoms.  His only neurological complaints were related 
to his prior cerebrovascular accidents.  The veteran reported 
that he had recently changed medication and had stopped using 
Thorazine.  The examiner found that the veteran had no signs 
or symptoms of Parkinson's disease.  The veteran was 
diagnosed with Parkinsonism well controlled with medication. 

As to the dysphagia, a barium swallow test performed in May 
1999 found direct, frank aspiration with every swallow.  A 
cough response was elicited during each swallow and it was 
observed that the veteran appeared to intentionally choke on 
solid foods.  A subsequent evaluation by speech pathology 
diagnosed moderate dysphagia and recommended no further 
Ensure feeding.  

The following month, the veteran continued to aspirate on 
thin liquids and he was found to have effective swallowing 
ability with a pureed diet.  Discontinued use of Ensure was 
strongly recommended.  However, the veteran refused to return 
to a food diet, even though he was capable of eating pureed, 
soft, and moist food, such as canned fruits and vegetables 
and applesauce.  The veteran himself reported that he had 
eaten a bologna and cheese sandwich.  Through November 1999, 
the veteran continued to insist that VA should provide Ensure 
and he refused to eat solid food.

During the VA examination in January 2000, the veteran 
complained of severe dysphagia.  He was scheduled for an MRI 
and swallowing studies; however, he was unable to complete 
the additional testing because he apparently was 
hospitalized.

The veteran's Parkinson's disease has been assigned a 
noncompensable schedular evaluation by analogy to paralysis 
agitans under 38 C.F.R. § 4.124a, Diagnostic Code 8004 
(2000).  Under this Diagnostic Code, 30 percent is the 
minimum evaluation for residuals.  However, it is required 
for the minimum rating that there be ascertainable residuals.  
See 38 C.F.R. § 4.124a.  In the present case, the veteran 
suffers no ascertainable residuals of Parkinson's disease.  
The veteran was initially granted service connection for 
Parkinson's disease due to Thorazine use.  The record shows 
that the veteran has changed medication and that he no longer 
suffers from tremors.  In the absence of any residuals, the 
Board can find no basis to grant a restoration of a 30 
percent evaluation.

The veteran's dysphagia has been assigned a 30 percent 
schedular evaluation by analogy to stricture of the esophagus 
under 38 C.F.R. § 4.114, Diagnostic Code 7203 (2000).  Under 
this Diagnostic Code, a 30 percent evaluation is warranted 
for moderate stricture of the esophagus.  A 50 percent 
evaluation is assigned for severe stricture of the esophagus, 
permitting liquids only.  An 80 percent evaluation is 
warranted for stricture of the esophagus permitting passage 
of liquids only, with marked impairment of general health. 

The most recent VA testing and treatment records clearly show 
that the veteran is capable of swallowing more than liquids, 
that he is strongly encouraged to do so, and that his 
dysphagia is no more than moderate.  The Board recognizes 
that the veteran apparently prefers to continue to drink 
Ensure rather than to eat food.  However, the rating criteria 
cannot accommodate such preferences and must rely upon 
objective medical findings.  Accordingly, a restoration of 50 
percent is not in order and the benefit sought on appeal is 
denied.



ORDER

Service connection for ocular hypertension is denied.

Service connection for blindness is denied.

Restoration of a 30 percent disability evaluation for 
Parkinson's disease is denied.

Restoration of a 50 percent disability evaluation for 
dysphagia is denied.




		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

